Exhibit 10.10






TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN
RESTRICTED STOCK SUBJECT TO PERFORMANCE CRITERIA
STOCK INCENTIVE AWARD AGREEMENT




Team Member:
«name»

Personnel Number:
«PERS_»

Award:
«Shares_Granted» Shares of Restricted Stock

Grant Date
November 17, 2017    

Initial Measurement Date:
October 1, 2017

Final Measurement Date:
October 3, 2020

Vesting Date:
November 20, 2020










--------------------------------------------------------------------------------

Exhibit 10.10




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation (“Tyson”), to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award (as provided on the cover page) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”). Unless otherwise defined herein, all capitalized terms in this
Restricted Stock Subject to Performance Criteria Stock Incentive Award Agreement
(the “Award Agreement”) shall have the meaning stated in the Plan. Please see
the Plan document for more information on these terms and conditions. A copy of
the Plan is available upon request.

2.
Definitions.

2.1.    "Cause," "Disability," “Good Reason,” and "Release" shall have the same
meanings as set forth in your
Employment Agreement.
2.2.    "Final Measurement Date" shall mean the date on the cover page.
2.3.    “Grant Date” shall mean the date identified as such on the cover page.
2.4.    "Initial Measurement Date" shall mean the date on the cover page.
2.5.
"Measurement Period" shall mean the three-fiscal year period from the Initial
Measurement Date to (i) the Final Measurement Date or (ii) the date of your
Termination of Employment pursuant to Section 3.2 or 3.3.

2.6.
“Operating Income” shall mean Tyson's GAAP operating income, as adjusted for
significant impairments, restructuring and related charges, purchase accounting
and acquisition related costs, merger and integration costs, and gains and
losses associated with the sale or closure operations, in the reasonable
discretion of the Compensation and Leadership Development Committee.

2.7.
“Operating Income Goal” for the Measurement Period shall be a cumulative
Operating Income of $125,000,000.00.

2.8.    "Restricted Stock" means the shares of Tyson's Class A common stock
subject to this Award Agreement.
2.9.    “Vesting Date” shall mean the date on the cover page.
2.10.    “Vesting Period” shall mean the period beginning on the Grant Date and
ending on the Vesting Date.
3.
Vesting.

3.1.
Vesting and Forfeiture. The Award which becomes vested pursuant to the
performance measure set forth below shall be considered as fully earned by you,
subject to the further provisions of this Section 3. Any Award which does not
become vested in accordance with the performance measure or the provisions of
this Section 3 on account of: (i) your Termination of Employment with Tyson
and/or its affiliates before the Vesting Date or (ii) the failure to satisfy the
performance measure provided below, will be forfeited back to Tyson.

3.2
Death, Disability or Retirement. In the event your employment is terminated due
to death, Disability or, subject to your timely execution and non-revocation of
a Release, Retirement before the Vesting Date, the Measurement Period will end
on the date your employment is terminated and you will be entitled to your Award
if the performance measure is on track to be satisfied (e.g., on a run rate
basis) as of the date of your termination. For purposes of this Agreement,
“Retirement” shall mean your voluntary termination of employment without Cause
from Tyson and/or its affiliates on or after the later of the first anniversary
of the Grant Date or the date you attain age 62.

3.3
Termination by Tyson without Cause or by you for Good Reason. In the event that
your employment is terminated by Tyson for reasons other than death, Disability,
Retirement, or Cause, or by you for Good Reason before the Vesting Date, and
subject to your timely execution and non-revocation of a Release, the
Measurement Period will end on the date your employment is terminated, and you
will become entitled to a pro rata portion of your Award if the performance
measure is on track to be satisfied (e.g., on a run rate basis) as of the date
of your termination. The pro rata portion of your Award shall equal the
percentage of the total Vesting Period, measured in days, in which you remained
employed by Tyson and/or its affiliates over the percentage of the Award that
you would have received had you remained employed until the Vesting Date. If
your employment is terminated pursuant to this paragraph and your termination of
employment occurs on or after the later of the first anniversary of the Grant
Date or the date you attain age 62, subject to your timely execution and
non-revocation of a Release,you will be fully vested in your Award if the
performance measure is on track to be satisfied (e.g. on a run rate basis).

3.3
Change in Control. Following a Change in Control, and on the earlier of: (i) the
date you are involuntarily terminated without Cause (as defined in your
Employment Agreement) or (ii) sixty (60) days after the Change in Control, you
shall become entitled to payment of Tyson’s Class A Common Stock equal to the
Award that you would have received had you remained employed until the Vesting
Date and the performance measure had been satisfied. For purposes of this Award
Agreement, the term “Change in Control” shall not include any event as a result
of which one or more of the following persons or entities possess or continues
to possess, immediately after such event, over fifty percent (50%) of the
combined voting power of the Company or, if applicable, a successor entity: (a)
Tyson Limited Partnership, or any successor entity; (b) individuals related to
the late Donald John Tyson by blood, marriage or adoption, or the estate of any
such individual (including Donald John Tyson’s); or (c)






--------------------------------------------------------------------------------

Exhibit 10.10




any entity (including, but not limited to, a partnership, corporation, trust or
limited liability company) in which one or more of the entities, individuals or
estates described in clauses (a) and (b) hereof possess over fifty percent (50%)
of the combined voting power or beneficial interests of such entity.
4.
Performance Measure. The extent, if any, to which you shall have the right to
become vested in this Award Agreement shall depend upon your continuous
employment throughout the Vesting Period and the extent to which the performance
measure has been satisfied as of the Final Measurement Date or the date of your
Termination of Employment, as applicable, as specified below:

If Operating Income for a Measurement Period is equal to or greater than one
hundred percent (100%) of the Operating Income Goal, or in the case of a
termination pursuant to Section 3.2, the Operating Income Goal is on track to be
satisfied as of the date of your Termination of Employment, you shall become
fully vested in your award.
In the case of a termination pursuant to Section 3.3, if the Operating Income
Goal is on track to be satisfied as of the date of your Termination of
Employment, you shall become vested in a pro rata portion of your Award as
described in Section 3.3.
5.
Delivery of Shares. To the extent your Award becomes vested, the shares subject
to your Award, if any, will be delivered thereafter.

6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes from any Award,
including federal, FICA, state and local taxes applicable in your country of
residence or employment. Tyson shall withhold taxes by any manner acceptable or
administratively feasible under the terms of the Plan, but not to exceed the
maximum tax due for the applicable income you receive from the Award, consistent
with the laws of the applicable federal, state or local taxing authority.

7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict between the
provisions of the Plan and the terms of this Award Agreement, the provisions of
the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

15.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

16.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.








--------------------------------------------------------------------------------

Exhibit 10.10




* * *






TYSON FOODS, INC.


By:    /s/ Tom Hayes                    


Title:    President & CEO    





